Citation Nr: 1116939	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  05-26 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1954 to December 1958 and from December 1960 to December 1964.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied the benefit sought on appeal.  The Board remanded this claim for additional development in December 2008.


FINDINGS OF FACT

The Veteran's right knee disability is as likely as not the result of an injury he sustained while in service.


CONCLUSION OF LAW

A right knee disability was incurred during a period of active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2010).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2010). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases, like arthritis, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2010). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

The Veteran, in written statements, asserts that his current right knee disability is the result of a right knee injury sustained in service.  Specifically, the Veteran contends that he twisted his right knee in service while playing softball.  His knee was evaluated in service and he was treated with whirlpool baths.  Thereafter, his right knee continued to bother him throughout the remainder of his service.  He contends that he has had trouble with his right knee since that time with symptoms of pain, tenderness, instability, stiffness, and effusion.  He reports that he has self-treated his symptoms since service with over the counter pain medication, ace bandages, ice, rest, and elevation of his leg.  He also reports that he has had fluid drained from his right knee on two occasions since separation from service, once in 1966, and again in 1975 or 1976.

Service medical records show that the Veteran sustained an abrasion to his right knee in April 1957.  In March 1964, he sought treatment for his right knee after twisting it while playing softball.  On physical examination, there was no edema or loss of ability to flex.  However, there was pain with extension and tenderness.  An assessment was made of acute myalgia with spasm secondary to strain.  Daily whirlpool treatments were prescribed.  Thereafter, the Veteran was treated again in September 1964 following another twisting injury to the right knee.  It was noted that the Veteran had a history of repeated injuries to his right knee and had sustained three twisting injuries in the past nine months.  On physical examination, there was joint effusion and tenderness.  A lateral collateral ligament strain was assessed and the Veteran was advised to not bear weight on his right leg, to use an ace bandage and crutches, and to have his foot up as much as possible.  Clinical evaluation at separation in December 1964 was normal.

A review of post-service VA medical records shows that in September 1999, upon establishing himself as a patient with the VA, the Veteran reported occasional discomfort in the right knee from an old knee injury and a past medical history positive for a knee injury in the Navy.  Imaging of the right knee in February 2000 showed probable joint effusion and early degenerative change of the articular surface of the patella and medial joint space.  In March 2000, the Veteran complained that his right knee ached a lot when walking.  He reported that it used to give way on him but now he experienced a lot of aching laterally.  He reported a history of a right knee injury in service in which he twisted the right knee sliding into second base.  He reported that he treated with whirlpool baths.  Physical examination of the right knee was positive for crepitus, medial joint line tenderness, and McMurray's test.  Rule out right knee meniscal tear was assessed.  Thereafter, VA medical records dated from 2000 to 2005 show reports of ongoing knee pain that was stable.

The Veteran was afforded a VA examination in February 2009.  The examiner noted the Veteran's history of right knee injury in service, his occupational history involving construction, and his hobby of farming.  The examiner noted the Veteran's report of the right knee giving way post service that caused the Veteran to fall and resulted in joint effusion that required drainage.  During the examination the Veteran complained of chronic achy pain in the right knee and pain negotiating stairs.  He also reported symptoms of giving way, stiffness, weakness, decreased speed of joint motion, and swelling.  He reported treating his condition with quadriceps strengthening exercises and occasional aspirin.  He reported moderate flare-ups occurring every three to four months during which times he had to limit use and avoid climbing stairs.  On physical examination, the Veteran's gait was antalgic and his right knee exhibited crepitus, tenderness, and pain at rest.  There were also clicks or snaps and grinding.  Range of motion testing of the right knee revealed extension to 0 degrees and flexion from 0 to 140 degrees.  There was objective evidence with pain following repetitive motion, but no additional limitation of motion with repetitions.  X-rays showed moderate degenerative arthritis of the medial joint space and patella.  The examiner diagnosed degenerative arthritis of the right knee.

Based on examination of the Veteran and a review of the claims file, the examiner opined that the Veteran's current right knee disability was most likely caused by or the result of his military service.  That opinion was based on the fact that the Veteran reported persistent knee pain since his initial injury; there was no history of further significant trauma to the knee; and the trauma the Veteran experienced in service was competent to induce accelerated degenerative changes/traumatic arthritis.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion. Sklar v. Brown, 5 Vet. App. 140 (1993).

Here, the Board finds that the February 2009 opinion of the VA examiner indicating that the Veteran's current right knee disability is most likely related to his active service is probative and persuasive.  That opinion was based on the examiner's clinical evaluation of the Veteran, a thorough and detailed examination of the claims folder, and was supported by adequate rationale.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  Furthermore, that opinion is consistent with the other lay and clinical evidence of record and there are no contrary medical findings of record.

After a careful review of the evidence, the Board finds that the Veteran's post-service medical records and, in particular, the positive nexus opinion rendered by the February 2009 VA examiner, show that the Veteran's current right knee disability is related to his period of active service.  The Veteran's competent lay statements also support a finding of continuity of symptomatology since service, which weighs in favor of his claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

For the foregoing reasons, the Board finds that the balance of positive and negative evidence is at the very least in relative equipoise.  Resolving all reasonable doubt remaining in favor of the Veteran, the Board finds that service connection for a right knee disability is warranted.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).








ORDER

Service connection for a right knee disability is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


